                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:18-CR-00307-RJC-DCK
 USA                                       )
                                           )
    v.                                     )               ORDER
                                           )
 KEYSHAWN DARREN CROWDER                   )
                                           )

         THIS MATTER is before the Court on the defendant’s motion for a second

continuance of the trial of this case, currently scheduled during the December 3,

2018, criminal trial term. (Doc. No. 6).

         On September 18, 2018, the grand jury indicted the defendant for alleged

firearm and drug offenses, (Doc. No. 1), and the case was set for trial during the

October 2018 term, (Scheduling Order, Sept. 21, 2018). At that time, the

government was ordered to provide required discovery within ten days. (Discovery

Order, Sept. 21, 2018).

         Counsel moved to continue the case at the September 24, 2018, status

conference, which the Court granted and re-set the trial during the December 2018

term. (Oral Order, Sept. 24, 2018). Counsel filed the instant motion for a second

continuance on November 7, 2018, stating that he has not yet received discovery in

this matter. (Doc. No. 6 at 1). It would be troubling to the Court if information

required to be disclosed by the Discovery Order issued September 21, 2018, has not

been made available to the defendant.

         IT IS, THEREFORE, ORDERED that the government shall file a response to

the defendant’s motion within ten days of the entry of this Order. The government
shall specifically address whether information required to be disclosed has been

made available or provided to the defendant, and, if not, why not and the expected

schedule for its provision. If an evidentiary hearing is necessary to resolve the

motion to continue, the parties will be notified by separate order.

 Signed: November 7, 2018




                                           2
